Citation Nr: 1520340	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating for residuals of prostate cancer, rated as 20 percent disabling prior to June 3, 2013, and as 40 percent from that day forward.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for prostate cancer associated with herbicide exposure, with a 20 percent disability rating assigned effective September 19, 2012.  As the evidence does not demonstrate active prostate cancer, the issue has been recharacterized as residuals of prostate cancer.  

In a July 2013 rating decision, an increased rating of 40 percent was granted effective June 3, 2013.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for residuals of prostate cancer remains before the Board.   

In March 2015, the Veteran submitted additional evidence along with a waiver of initial RO review, although such a waiver is not necessary for initial Board consideration of this evidence, as his substantive appeal was filed in July 2013.  
See 38 U.S.C. § 7105(e) (2014).


FINDINGS OF FACT

1.  Prior to June 3, 2013, residuals of prostate cancer manifested by voiding dysfunction with daytime voiding every one to two hours and awakening to void three to four times per night without the use of absorbent materials.  

2.  Beginning June 3, 2013, residuals of prostate cancer manifested by urine leakage which requires the wearing of absorbent materials that must be changed more than 4 times per day.
CONCLUSIONS OF LAW

1.  Prior to June 3, 2013, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  Beginning June 3, 2013, the criteria for an initial rating of 60 percent, but no more, for residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the duty to notify, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

Regarding the duty to assist, VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in March 2013 and August 2014 to assess the current severity of his disability.  The Board finds that the examinations are adequate as they are based on physical examination and consideration of the Veteran's reported symptomatology, and contain clear findings responsive to the rating criteria.  The duty to assist is also met.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for residuals of prostate cancer is currently rated as 20 percent disabling prior to June 3, 2013, and as 40 percent disabling from that day forward, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528.  

The Rating Schedule for voiding dysfunction provides that the particular condition will be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a (2014). 

When rating for urine leakage, a 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day.  A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id. 

When rating for urinary frequency, a maximum rating of 40 percent is warranted when the daytime voiding interval is less than one hour, or; there is awakening to void five or more times per night.  Id. 
When rating for obstructed voiding, a maximum evaluation of 30 percent is awarded when there is urinary retention requiring intermittent or continuous catheterization.  Id.

When rating for urinary tract infection, a 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.  Id. 

The Board notes that service connection for erectile dysfunction and surgical scar associated with prostatectomy as well as special monthly compensation for loss of use of a creative organ were each granted in the April 2013 rating decision and were not appealed.  Thus, the Board will not discuss these particular residuals of prostate cancer further.  

Prior to June 3, 2013

The Veteran was diagnosed with prostate cancer by biopsy, underwent a radical prostatectomy in November 2008, and completed chemotherapy in May 2009, at which time he was in remission.  He filed the current claim for service connection for residuals of prostate cancer in September 2012.  

While the Veteran has stated that he should have been awarded a 100 percent disability rating from the moment he was diagnosed with prostate cancer because he was diagnosed as a VA hospital, he acknowledged in a July 2013 statement that he understood that he could not be assigned a rating prior to the filing of a claim for service connection.  Indeed, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  

Since the filing of this claim, the Veteran has not undergone any surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure to treat active prostate cancer.  As there has been no local reoccurrence or metastasis, the disability will be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Upon examination in March 2013, the Veteran reported that he has not had chemotherapy treatment for his prostate cancer since May 2009 and that his prostate cancer currently is and has been in remission.  While the voiding dysfunction resulted in urine leakage, the Veteran denied the use to absorbent material.  The Veteran reported daytime voiding interval between one to two hours and awakening to void three to four times per night.  The examiner found no signs or symptoms of obstructed voiding, no history of recurrent symptomatic urinary tract or kidney infections, and no other residual conditions and/or complications due to prostate cancer or related treatment.  

In a May 2013 statement, the Veteran reported that on two recent occasions, his bladder completely and uncontrollably emptied.  He stated that that had never happened before and that this had not been reported to the March 2013 VA examiner.  The Veteran did not report the use of absorbent materials and did not report an increase in daytime or nighttime voiding.  

VA treatment records during this period note the presence of urinary incontinence as a residual of prostate cancer and the prostatectomy.  

The Board finds that an initial rating in excess of 20 percent is not warranted prior to June 3, 2013.  The Veteran's reports regarding voiding dysfunction demonstrate urinary leakage or incontinence without the need for an appliance or absorbent materials.  His reports regarding urination frequency supports a 20 percent disability rating as he has reported a daytime voiding interval between one and two hours at most and awakening three to four times per night at most.  At no time did the Veteran report voiding at an increased frequency than that noted at the March 2013 VA examination.  The medical evidence does not demonstrate, nor has the Veteran reported obstructed voiding, urinary tract infections, or renal dysfunction.  

Therefore, based upon the evidence of record prior to June 3, 2013, the Board finds that an initial rating in excess of 20 percent is not warranted.  
Beginning June 3, 2013

As noted above, the Veteran has been assigned a 40 percent disability rating beginning on June 3, 2013.  This is the maximum rating that can be assigned for voiding dysfunction manifesting in increased urination frequency.  38 C.F.R. 
§ 4.115a.  Therefore, as explained above, the only relevant criteria which provides for a rating in excess of 40 percent are the criteria for voiding dysfunction manifested by urinary incontinence or leakage and renal dysfunction.  Id.  

The 40 percent rating was assigned based upon urination frequency as reported in a June 3, 2013, statement.  However, the Veteran also reported in that statement that he now required the use of absorbent materials as he was losing control of his bladder on a regular basis.  Although he asserted in that statement that he had not yet reached the disability level warranting a 60 percent rating, in a July 2013 statement the Veteran reported that he lost control of his bladder and had to change the absorbent materials at least 12 times per day.  He stated that every time he would sneeze, laugh, pass gas, or get up from a prolonged seated position, he experienced urine leakage or complete loss of control and emptying of his bladder.  

During an August 2014 VA examination, the Veteran reported that he had not received treatment for his prostate cancer since 2008.  Although he reported that he has experienced urinary incontinence in the past few years, the examiner noted that he denied urinary incontinence in the March 2013 VA examination.  The examiner noted that the Veteran's prostate cancer was still in remission.  Regarding urinary leakage, the examination report states that it depends on the day and activities on how many pads the Veteran utilizes.  He reported that he has to empty his bladder prior to exercise or he will experience urinary incontinence once he stops exercising.  

The examiner found that there were no signs or symptoms of obstructed voiding, no history of recurrent symptomatic urinary tract or kidney infections, no renal dysfunction, and no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  

The Board notes that although the Veteran reported during the August 2014 VA examination that he attributed his urinary symptoms with his nonservice-connected lumbar spine disability, the record does not demonstrate that a physician has made such a connection.  In fact, VA treatment records throughout the claim note that these symptoms are related to the prostate cancer and prostatectomy.  
  
In an October 2014 statement, the Veteran reported that he told the August 2014 VA examiner that he had to change his absorbent materials six to eight times per day and acknowledged that this information was not included in the examination report.  He also asserted that the examiner found that the absorbent materials were wet at the time of the examination.  

VA treatment records during this time only reveal treatment for and complaints of urinary incontinence and do not document the use of absorbent materials or renal dysfunction due to prostate cancer.  

Resolving all doubt in the Veteran's favor, the Board finds that a 60 percent disability rating, but no more, is warranted beginning June 3, 2013.  Throughout this period, the Veteran required the use of absorbent materials and described the frequent need to change those materials.  Specifically in July 2013 and October 2014, the Veteran reported that he had to change those materials more than four times per day.  This is the maximum rating possible for urinary incontinence or leakage.  

The Board notes that at no time has the medical evidence demonstrated nor has the Veteran reported renal dysfunction as a residual of prostate cancer.  In fact, the August 2014 VA examiner specifically stated that there was no renal dysfunction related to the service-connected disability.  Thus, a disability rating in excess of 60 percent is not warranted.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  Thun, supra.  

The service-connected residuals of prostate cancer disability manifests in urinary incontinence and increased urination frequency requiring the wearing of absorbent materials.  The Board finds that the rating criteria specifically contemplate the impairment caused by the Veteran's disability as they are based upon this impairment.  38 C.F.R. § 4.130.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.

Finally, in a June 2013 statement, during the pendency of this claim, the Veteran specifically indicated that he did not wish to pursue entitlement to a total disability rating due to individual unemployability (TDIU).  As the matter is not otherwise raised by the record, it will not be considered further.  


ORDER

Prior to June 3, 2013, an initial rating in excess of 20 percent for residuals of prostate cancer is denied.  

Beginning June 3, 2013, an initial 60 percent disability rating, but no more, for residuals of prostate cancer is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


